Citation Nr: 1702836	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the cervical spine prior to May 12, 2016, and a rating in excess of 30 percent from that date forward. 

2. Entitlement to a total disability rating based on individual unemployabilty (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Darron L. Brawner, Attorney at Law


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1987 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Salt Lake City, Utah, wherein the RO, in pertinent part, granted service connection for degenerative arthritis of the cervical spine (cervical spine disability) and assigned a 20 percent disability rating, effective from April 1, 2009.  Subsequently, in January 2014, the Board remanded these claims for additional development.  Thereafter, in a June 2016 decision review officer (DRO) decision, the 20 percent disability rating for the cervical spine disability was increased to 30 percent effective May 11, 2016.  However, as that award did not represent a full grant of the benefits sought on appeal, the claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims for an increased rating for his service-connected cervical spine disability and TDIU are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran was last provided a VA examination in connection with his service-connected cervical spine disability in May 2016, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the May 2016 VA examination, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Additionally, since the TDIU claim is intertwined with the claim for increased ratings, it is also being remanded.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's private medical treatment records from Dr. Carringan at Premier Medical Group from March 2014 forward.

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected cervical spine disability.  The claims file should be made available to the examiner for review.  The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  All indicated tests should be completed and all relevant clinical findings reported. 

The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed.  Range of motion testing of the cervical spine in the following areas is required: active motion; passive motion; weight-bearing; and nonweight-bearing, if possible.  If any aspect of the required testing is not possible, the examiner should clearly state the reason(s) for such.

The examiner MUST also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected disabilities (degenerative arthritis of the cervical spine, lumbar spine strain, tinnitus, right ankle post-traumatic calcification in the talofibular ligament per x-ray, bilateral pes planus, left ear hearing loss, and hypertension), either alone or in the aggregate, preclude him from securing or following substantially gainful employment consistent with his education and occupational experience.

3. After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




